DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a compound (A)…which has a weight average molecular weight of from 90 to 400,000…and the compound (A) comprises at least one selected from the group consisting of an aliphatic amine having a weight average molecular weight of from 10,000 to 400,000 and a compound having a siloxane bond (Si-O bond) and an amino group having a weight average molecular weight of from 130 to 10,000.” The scope of the claim is confusing because the initial molecular weight range differs from the latter two ranges, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.
Claim 15 similarly recites three molecular weight ranges, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.
Claim 16 similarly recites three molecular weight ranges, so it is not clear what molecular weight is required by the claim. Dependent claims are rejected for the same reason.



Claim Rejections - 35 USC § 102
Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kayaba et al. (US 2017/0372993).
Regarding claims 1, 4-6, and 11:
Kayaba discloses a through-hole via electrode substrate 10 comprising a substrate 1, an insulating layer 4, an adhesion layer 3, and an electrode 2 [0001; 0236-0237; Fig. 1-2]. The adhesion layer comprises the reaction product of polymer (A) and polyvalent carboxylic acid compound (B) [0034-0035]. 
Polymer (A) has a cationic functional group and a molecular weight of 20,000-200,000 [0039; 0054]. The polymer comprises primary and/or secondary nitrogen atoms [0046-0047]. Specific examples of the polymer include those which are aliphatic such as polyalkyleneimine, polyallylamine, etc. [0096].
Compound (B) comprises trivalent or higher aromatic carboxylic acids, such as 1,3,5-benzenetricarboxylic acid, pyromellitic acid, 4,4′-oxydiphthalic acid, 3,3′,4,4′-benzophenone tetracarboxylic acid, and 3,3′,4,4′-biphenyltetracarboxylic acid, which have molecular weights within the presently claimed range [0136-0137].
Regarding claim 2:
Kayaba teaches the thickness of the adhesion layer can be adjusted as needed, including over the range of 0.5 to 100 nm [0145; 0148].
Regarding claim 3:
The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as presently claimed.
Regarding claim 8:
Although the present claim further limits the compound having a siloxane bond and an amino group, the claim does not require its presence. Therefore, Kayaba meets the requirements of the claim.
Regarding claim 9:
Kayaba teaches the reaction product comprises an amide or imide bond [0146].
Regarding claim 10:
The examiner submits the prior art structure meets the presently claimed requirements because it otherwise comprises the same materials as presently claimed.
Regarding claim 12-13:
Kayaba teaches the substrate comprises a silicon wafer [0141].
Regarding claim 14:
Kayaba teaches a structure as described above. The examiner submits the tensile strength of the prior art structure falls within the presently claimed range because it otherwise comprises the same materials as used in the present invention.


Claim Rejections - 35 USC § 103
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayaba et al. (US 2017/0372993).
Regarding claim 7:
Kayaba discloses a through-hole via electrode substrate as previously explained. Kayaba teaches the polyvalent carboxylic acid compound (B) can be wholly or partially esterified (incorrectly identified as “etherified”) [0138; 0202]. Furthermore, the carboxylic acid can be bonded to an aromatic ring and a carbon chain (i.e., esterified) [0134].
Kayaba is silent with regard to an alkyl group having 1-6 carbon atoms.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the length of the carbon chain, including over number of atoms presently claimed, to provide an esterified compound (B) in accordance with Kayaba’s teaching, and thereby arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787